                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
---------------------------------------------------------------x

            NOTICE OF AMENDED2AGENDA OF MATTERS SCHEDULED FOR
                HEARING ON DECEMBER 11, 2018 AT 11:00 A.M. (ET)3


MATTERS WITH CERTIFICATION OF COUNSEL/NO OBJECTION (COC/CNO):

1.        Application of the Debtors, Pursuant to Sections 327(a) and 329(a) of the Bankruptcy
          Code, Bankruptcy Rules 2014(a), 2016(b) and 6003 and Local Rules 2014-1 and 2016-1,
          for an Order Authorizing Them to Retain and Employ DLA Piper LLP (US) as Counsel,
          Nunc Pro Tunc to the Petition Date [D.I. 97; filed 11/14/18].




1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
2
    Amended items appear in BOLD.
3
   Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878)
or facsimile (866-533-2946).



EAST\162841519.4
       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to December 4, 2018
       for U.S. Trustee and Committee; extended to December 6, 2018 for the Committee and
       U.S. Trustee.

       Related Pleadings:

       (a)       Supplemental Declaration of Stuart M. Brown in Support of the Application of
                 the Debtors, Pursuant to Sections 327(a) and 329(a) of the Bankruptcy Code,
                 Bankruptcy Rules 2014(a), 2016(b) and 6003 and Local Rules 2014-1 and 2016-
                 1, for an Order Authorizing Them to Retain and Employ DLA Piper LLP (US) as
                 Counsel, Nunc Pro Tunc to the Petition Date [D.I. 174; filed 11/29/18].

       (b)       Certification of Counsel Regarding Order Approving Application of the Debtors,
                 Pursuant to Sections 327(a) and 329(a) of the Bankruptcy Code, Bankruptcy
                 Rules 2014(a), 2016(b) and 6003 and Local Rules 2014-1 and 2016-1, for an
                 Order Authorizing Them to Retain and Employ DLA Piper LLP (US) as Counsel,
                 Nunc Pro Tunc to the Petition Date [D.I. 240; filed 12/6/18].

       (c)       Order Granting Application of the Debtors For An Order Authorizing Them
                 To Retain and Employ DLA Piper LLP (US) As Counsel, Nunc Pro Tunc to
                 the Petition Date [D.I. 252; filed 12/7/18].

       Responses Received:

       (a)       Informal comments received from U.S. Trustee.

       (b)       Informal comments received from the Committee.

       Status:     An Order has been entered by the Court.

2.     Debtors’ Application for an Order Authorizing Retention of McDermott Will & Emery
       LLP as Special Counsel for the Silver Lake Debtors in Connection with the Sale of Silver
       Lake Medical Center, Pursuant to Bankruptcy Code Section 327(e), Nunc Pro Tunc to the
       Petition Date [D.I. 102; filed 11/14/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to December 4, 2018
       for U.S. Trustee and Committee; extended to December 6, 2018 for the Committee and
       U.S. Trustee.

       Related Pleadings:

       (a)       Certification of Counsel Regarding Order Approving Debtors’ Application for an
                 Order Authorizing Retention of McDermott Will & Emery LLP as Special
                 Counsel for the Silver Lake Debtors in Connection with the Sale of Silver Lake
                 Medical Center, Pursuant to Bankruptcy Code Section 327(e), Nunc Pro Tunc to
                 the Petition Date [D.I. 241; filed 12/6/18].


                                                2
EAST\162841519.4
       (b)       Order Granting Debtors' Application For an Order Authorizing Retention of
                 McDermott Will & Emery LLP As Special Counsel For The Silver Lake
                 Debtors in Connection with the Sale of the Silver Lake Medical Center [D.I.
                 251; filed 12/7/18].

       Responses Received:

       (a)       Informal comments received from U.S. Trustee.

       (b)       Informal comments received from the Committee.

       Status:     An Order has been entered by the Court.

3.     Application of the Debtors and Debtors in Possession, for an Order Authorizing the
       Retention and Employment of MTS Health Partners, L.P. as Investment Banker for the
       Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date [D.I. 103; filed
       11/14/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to December 4, 2018
       for U.S. Trustee and Committee; extended to December 6, 2018 for the Committee and
       U.S. Trustee.

       Related Pleadings:

       (a)       Certification of Counsel Regarding Order Approving Application of the Debtors
                 and Debtors in Possession, for an Order Authorizing the Retention and
                 Employment of MTS Health Partners, L.P. as Investment Banker for the Debtors
                 and Debtors in Possession, Nunc Pro Tunc to the Petition Date [D.I. 242; filed
                 12/6/18].

       (b)       Order Approving Retention and Employment of MTS Health Partners, L.P.
                 as Investment Banker for the Debtors and Debtors-In-Possession Nunc Pro
                 Tunc to the Petition Date [D.I. 250; filed 12/7/18].

       Responses Received:

       (a)       Informal comments received from U.S. Trustee.

       (b)       Informal comments received from the Committee.

       Status:     An Order has been entered by the Court.

4.     Application of the Debtors and Debtors in Possession, for an Order Authorizing the
       Retention of Waller Lansden Dortch & Davis, LLP as Counsel for the Debtors and
       Debtors in Possession, Nunc Pro Tunc to the Petition Date [D.I. 104; filed 11/15/18].



                                                3
EAST\162841519.4
       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to December 4, 2018
       for U.S. Trustee and Committee; extended to December 6, 2018 for the Committee and
       U.S. Trustee.

       Related Pleadings:

       (a)       Certification of Counsel Regarding Order Approving Application of the Debtors
                 and Debtors in Possession, for an Order Authorizing the Retention of Waller
                 Lansden Dortch & Davis, LLP as Counsel for the Debtors and Debtors in
                 Possession, Nunc Pro Tunc to the Petition Date [D.I. 243; filed 12/6/18].

       (b)       Order Approving Retention and Employment of Waller Lansden Dortch &
                 Davis, LLP as Counsel for the Debtors and Debtors in Possession, Nunc Pro
                 Tunc to the Petition Date [D.I. 249; filed 12/7/18].

       Responses Received:

       (a)       Informal comments received from U.S. Trustee.

       (b)       Informal comments received from the Committee.

       Status:     An Order has been entered by the Court.


MATTERS GOING FORWARD:

5.     Application of the Debtors and Debtors in Possession, for an Order Authorizing the
       Retention and Employment of Houlihan Lokey Capital, Inc. as Financial Advisor and
       Investment Banker for the Debtors and Debtors in Possession, Nunc Pro Tunc to the
       Petition Date [D.I. 105; filed 11/15/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to December 4, 2018
       for U.S. Trustee and Committee; extended to December 6, 2018 for the Committee and
       U.S. Trustee; extended to December 7, 2018 at 4:00 p.m. for the U.S. Trustee.

       Related Pleadings:      None.

       Responses Received:

       (a)       Informal comments received from U.S. Trustee.

       (b)       Informal comments received from the Committee.

       Status:     This matter is going forward.




                                                   4
EAST\162841519.4
6.     Motion of the Debtors for Entry of an Order Pursuant to 11 U.S.C. 105(a) and 363(b) (I)
       Authorizing the Debtors to Employ FTI Consulting, Inc. and (II) Approving the
       Designation of Andrew Hinkelman as Debtors' Interim Chief Financial Officer and Chief
       Restructuring Officer [D.I. 113; filed 11/15/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to December 4, 2018
       for U.S. Trustee and Committee; extended to December 6, 2018 for the Committee and
       U.S. Trustee; extended to December 7, 2018 at 4:00 p.m. for the U.S. Trustee.

       Related Pleadings:

       (a)       Certification of Counsel Regarding the Order (I) Authorizing the Debtors to
                 Employ FTI Consulting, Inc. and (II) Approving the Designation of Andrew
                 Hinkelman as Debtors’ Interim Chief Financial Officer and Chief
                 Restructuring Officer [D.I. 261; filed 12/7/18].

       (b)       Order (I) Authorizing the Debtors to Employ FTI Consulting, Inc. and (II)
                 Approving the Designation of Andrew Hinkelman as Debtors' Interim Chief
                 Financial Officer and Chief Restructuring Officer [D.I. 273; filed 12/10/18].

       Responses Received:

       (a)       Informal comments received from U.S. Trustee.

       Status:     An Order has been entered by the Court.

7.     Motion of the Debtors for Entry of an Order (I) Authorizing the Sale of Certain Real
       Property Free and Clear of all Liens, Claims, Interests, and Encumbrances, and (II)
       Authorizing the Debtors to Reject Unexpired Lease of Nonresidential Real Property [San
       Diego Real Estate] [D.I. 87; Filed 1/13/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to November 29, 2018
       for Committee; extended to November 29, 2018 at 5:00 p.m. for Wells Fargo.

       Related Pleadings:

       (a)       Certification of Counsel Regarding Order (A) Approving Bidding Procedures For
                 The Sale Of Certain Real Property Free And Clear Of All Liens, Claims, Interests,
                 And Encumbrances; (B) Approving Bid Protections; (C) Scheduling The Sale
                 Hearing; And (D) Granting Related Relief (San Diego) [D.I. 235; filed 12/6/18].

       (b)       Order (A) Approving Bidding Procedures For The Sale Of Certain Real
                 Property Free And Clear Of All Liens, Claims, Interests, And
                 Encumbrances; (B) Approving Bid Protections; (C) Scheduling The Sale
                 Hearing; And (D) Granting Related Relief (San Diego) [D.I. 258; Filed
                 12/7/18].


                                                 5
EAST\162841519.4
       Responses Received:

       (a)     Limited Objection [of Wells Fargo Bank] to Motion of the Debtors for Entry of an
               Order (I) Authorizing the Sale of Certain Real Property Free and Clear of All
               Liens, Claims, Interests, and Encumbrances, and (II) Authorizing the Debtors to
               Reject Unexpired Lease of Nonresidential Real Property [D.I. 168; filed
               11/29/18].

       (b)     The Official Committee of Unsecured Creditors' Objection to the Debtors' Sale
               Motion [D.I. 172; filed 11/29/18].

       Status: This matter is going forward as a Sale Hearing following the completion of an
       auction on December 10, 2018.

8.     Motion of the Debtors for Entry of an Order Authorizing the Debtors to Assume and
       Assign an Unexpired Lease of Nonresidential Real Property Respecting San Diego Real
       Estate [D.I. 237; filed 12/6/18].

       Response Deadline: December 11, 2018 at 11:00 a.m.

       Related Pleadings:

       (a)     Motion to Shorten Notice and Objection Periods on the Motion to Assume Lease
               or Executory Contract Motion of the Debtors for Entry of an Order Authorizing
               the Debtors to Assume and Assign an Unexpired Lease of Nonresidential Real
               Property Respecting San Diego Real Estate [D.I. 238; filed 12/6/18].

       (b)     Order Shortening Notice and Objection Periods on the Motion to Assume
               Lease or Executory Contract Motion of the Debtors for Entry of an Order
               Authorizing the Debtors to Assume and Assign an Unexpired Lease of
               Nonresidential Real Property Respecting San Diego Real Estate [D.I. 253;
               filed 12/7/18].

       (c)     Notice of Expedited Hearing on the Motion of the Debtors for Entry of an
               Order Authorizing the Debtors to Assume and Assign an Unexpired Lease of
               Nonresidential Real Property Respecting San Diego Real Estate [D.I. 270;
               filed 12/9/18].

       Responses Received: None.

       Status: An Order Shortening Notice and Objection Periods has been entered. This
       matter is going forward.




                                               6
EAST\162841519.4
9.     Motion of Debtors for Entry of an Order Approving the Extension of Leases Between (I)
       Cam-Mid America, LLC and Promise Hospital of Wichita Falls, Inc., Promise Skilled
       Nursing Facility of Wichita Falls, Inc., Promise Hospital of Overland Park, Inc., and
       Promise Skilled Nursing Facility of Overland Park, Inc.; and (II) Cam-Dallas, LLC and
       Promise Hospital of Dallas, Inc. [D.I. 244; filed 12/7/18].

       Response Deadline: December 11, 2018 at 11:00 a.m.

       Related Pleadings:

       (a)     Expedited Motion of the Debtors to Shorten Notice and Objection Periods on the
               Motion of Debtors for Entry of an Order Approving the Extension of Leases
               Between (I) Cam-Mid America, LLC and Promise Hospital of Wichita Falls, Inc.,
               Promise Skilled Nursing Facility of Wichita Falls, Inc., Promise Hospital of
               Overland Park, Inc., and Promise Skilled Nursing Facility of Overland Park, Inc.;
               and (II) Cam-Dallas, LLC and Promise Hospital of Dallas, Inc. [D.I. 245; filed
               12/7/18].

       (b)     Order Shortening Notice and Objection Periods on the Motion of Debtors for
               Entry of an Order Approving the Extension of Leases Between (I) Cam-Mid
               America, LLC and Promise Hospital of Wichita Falls, Inc., Promise Skilled
               Nursing Facility of Wichita Falls, Inc., Promise Hospital of Overland Park,
               Inc., and Promise Skilled Nursing Facility of Overland Park, Inc.; and (II)
               Cam-Dallas, LLC and Promise Hospital of Dallas, Inc. [D.I. 255; filed
               12/7/18].

       (c)     Proposed Order Approving the Extension of Leases Between (I) Cam-Mid
               America, LLC and Promise Hospital of Wichita Falls, Inc., Promise Skilled
               Nursing Facility of Wichita Falls, Inc., Promise Hospital of Overland Park,
               Inc., and Promise Skilled Nursing Facility of Overland Park, Inc.; and (II)
               Cam-Dallas, LLC and Promise Hospital of Dallas, Inc. (Attaching Exhibit 1 -
               Term Sheet) [D.I. 260; filed 12/7/18].

       (d)     Notice of Expedited Hearing on the Motion of Debtors for Entry of an Order
               Approving the Extension of Leases Between (I) Cam-Mid America, LLC and
               Promise Hospital of Wichita Falls, Inc., Promise Skilled Nursing Facility of
               Wichita Falls, Inc., Promise Hospital of Overland Park, Inc., and Promise
               Skilled Nursing Facility of Overland Park, Inc.; and (II) Cam-Dallas, LLC
               and Promise Hospital of Dallas, Inc. [D.I. 271; filed 12/9/18].

       Responses Received: None.

       Status: An Order Shortening Notice and Objection Periods has been entered. This
       matter is going forward.




                                               7
EAST\162841519.4
Dated: December 10, 2018   DLA PIPER LLP (US)
Wilmington, Delaware
                            /s/ Stuart M. Brown
                           Stuart M. Brown (#4050)
                           Kaitlin MacKenzie Edelman (#5924)
                           1201 N. Market Street, Suite 2100
                           Wilmington, DE 19801
                           Telephone: (302) 468-5700
                           Facsimile: (302) 394-2341
                           Email: Stuart.Brown@dlapiper.com
                                   Kaitlin.Edelman@dlapiper.com
                           -and-
                           WALLER LANSDEN DORTCH & DAVIS, LLP
                           John Tishler (admitted pro hac vice)
                           Katie G. Stenberg (admitted pro hac vice)
                           Blake D. Roth (admitted pro hac vice)
                           Tyler N. Layne (admitted pro hac vice)
                           511 Union Street, Suite 2700
                           Nashville, TN 37219
                           Telephone: (615) 244-6380
                           Facsimile: (615) 244-6804
                           Email: John.Tishler@wallerlaw.com
                                  Katie.Stenberg@wallerlaw.com
                                  Blake.Roth@wallerlaw.com
                                  Tyler.Layne@wallerlaw.com
                           Attorneys for the Debtors and
                           Debtors in Possession




                              8
EAST\162841519.4
